On a former day of the term the judgment herein was reversed. The State has filed a motion for rehearing, insisting that the reversal was erroneous and should be set aside and the judgment affirmed.
The charging part of the complaint is as follows: "one Jesse Dickerson, an adult male, did unlawfully commit an aggravated assault in and upon the person of one Mary Loo Dickerson, the said __________ then and there being a female." The contention of appellant was that this did not sufficiently allege that the "then and there being a female" referred to Mary Loo Dickerson. Upon a more careful review of this question the court is of the opinion that the complaint is sufficient to charge that the statement "then and there being a female" referred to Mary Loo Dickerson. The word "said" preceding the blank may be treated as surplusage, but if not, then the expression "then and there being a female" would refer to the last preceding name mentioned in the complaint. Under that view of it this allegation would be sufficient to show that Mary Loo Dickerson was referred to by the expression "then and there being a female." From that viewpoint of it, we are of opinion the reversal should be set aside.
It is also contended that the former opinion was in error in holding that the complaint did not show it was sworn to before W.H. Fears, Assistant County Attorney. Without repeating the complaint, it is signed by R.A. Davenport, Affiant, and recites:
"Sworn to and subscribed by R.A. Davenport, before me, on this 18 day of October, 1918.
______________________
County Attorney of Ellis County, Texas. W.H. Fears, Assistant County Atty. Ellis County. Filed Oct. 18, 1918.         Rush Hickman, Co. Clerk, Ellis Co., Texas."
The majority of the court is of the opinion that this sufficiently shows that the affidavit was taken by W.H. Fears, Assistant County Attorney of Ellis County. The writer is inclined to the opinion that it does not show that W.H. Fears took the affidavit. He regards *Page 380 
it as an endorsement on the complaint that W.H. Fears was Assistant County Attorney and not that he took the affidavit.
For the above reasons the judgment of reversal is set aside, and the judgment is affirmed.
Affirmed.